Citation Nr: 1636701	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  12-30 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2011 RO decision that denied service connection for ischemic heart disease.

A Board hearing was requested and scheduled, but the Veteran withdrew his hearing request in May 2016.

Additional evidence was received from the Veteran in April 2016.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  The Veteran served in the U.S. Navy aboard the USS Newport News (CA-148) from September 1967 to May 1968, and is presumed to have been exposed to herbicides as the USS Newport News operated temporarily on Vietnam's inland waterways on Song Huong Estuary during February 1968.

2.  The Veteran's current ischemic heart disease is presumed to be due to his in-service herbicide exposure.


CONCLUSION OF LAW

The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.307, 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  In this case, the Board finds that the RO has substantially satisfied the duties to notify and assist.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this issue given the fully favorable nature of the Board's decision.

Analysis

The Veteran contends that he currently suffers from ischemic heart disease, as a result of his in-service exposure to herbicides.  He contends that he was exposed to herbicides while serving aboard the USS Newport News on the basis that it was anchored in Da Nang Harbor in October 1967.  He also contends that he was exposed to herbicides when he was in the proximity of prisoners whose clothing was contaminated with herbicides, and also contends that the drinking water was contaminated.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

If a Veteran was exposed to certain herbicide agents during active military, naval, or air service, certain specified diseases, including ischemic heart disease, shall be presumptively service connected, if the requirements of 38 C.F.R. § 3.307 (a) are met.  38 C.F.R. § 3.309 (e) (2015).  Governing regulation provides that ischemic heart disease includes, but is not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina.  Id.  

A review of the evidence reflects that the Veteran has been diagnosed with a current heart condition, to include coronary artery disease and myocardial infarction.  Consequently, the determinative issue is whether or not the Veteran's ischemic heart disease is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service, even if there is no record of such disease during service.  38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. §§ 3.307 (a)(6). This presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307 (a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309 (e), it will be presumed that he was exposed to herbicides if he served in Vietnam between January 9, 1962 and May 7, 1975 (i.e., during the Vietnam era), unless there is affirmative evidence establishing he was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam. 38 U.S.C.A. § 101 (29)(A); 38 C.F.R. §§ 3.307 (a)(6)(iii), 3.313(a) (2015); see also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009) (upholding VA's interpretation of section 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

Historically, the Veterans Benefits Administration (VBA) has extended the herbicide presumption to naval ships which entered Vietnam's inland waterways or those which docked to the shore, but did not extend the presumption to naval ships operating in open water ("brown" versus "blue" water ships).  See, e.g., Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (updated December 9, 2014), VA Adjudication Procedure Manual M21-1 (M21-1), pt. IV, subpt. ii, § 1.H.2.b.

Significantly, in April 2015, the United States Court of Appeals for Veterans Claims, in addressing a claim for presumptive service connection based on herbicide exposure while that veteran's ship was anchored in Da Nang Harbor, held that the rationale underlying VA's designation of Da Nang Harbor as an offshore, rather than an inland, waterway, was inconsistent with the identified purpose of the statute and regulation:  providing compensation to veterans based on the likelihood of exposure to herbicides.  Gray v. McDonald, 27 Vet. App. 313, 326 (2015).

As a result of the Gray decision, the VBA revised its Live Manual as to which bodies of water in Vietnam constitute inland waterways.  The revised M21-1 defines coastal harbor waters as offshore, not inland waterways (see VBA Manual IV.ii.1.H.2.b.), and specifically lists Da Nang Harbor as offshore waters (blue-water Navy service).  See VBA Manual M21-1, IV.ii.1.H.2.c.

VBA also updated its list of Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents (most recently updated June 15, 2016).  The VBA now recognizes that the USS Newport News (CA-148) (a heavy cruiser) operated temporarily on Song Huong Estuary, an inland waterway, during February 1968.  

The Veteran's service personnel records reflect that he served in the U.S. Navy aboard the USS Newport News (CA-148) from September 1967 to May 1968, and thus he is presumed to have been exposed to herbicides because the USS Newport News operated temporarily on Vietnam's inland waterways on Song Huong Estuary during February 1968.

Accordingly, the Veteran's ischemic heart disease is presumed to be due to his in-service herbicide exposure pursuant to 38 C.F.R. § 3.309(e), and service connection is warranted for ischemic heart disease.


ORDER

Service connection for ischemic heart disease is granted.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


